On Petition for Rehearing.
Erwin, J.
— It is insisted by appellant that the court erred in declaring that the construction of the statute was not in issue, and in not deciding that question in the original opinion.
*6773. We are of the opinion that the statute is too plain to even suggest to any one reading the same that there could be any doubt as to its meaning. The act in question, after providing that •washrooms shall be erected by the coal companies and providing how the same shall be equipped, follows with this statement: “That said building or room shall be a separate building or room from, the engine or boiler room, and shall be maintained in good order, be properly lighted and heated, and be supplied with clean cold and warm water, and shall be provided with all necessary facilities for persons to wash, and also provided with suitable lockers for the safe keeping of clothing: Provided however, that the owner, operator, lessee, superintendent of or other person in charge of such mine or place as aforesaid shall not be required to furnish soap or towels.” The question as far as the legal aspect of the cases aré concerned is the same in this case as in the Booth v. State (1912), 179 Ind. 405, 100 N. E. 563, L. R. A. 1915B 420, Ann. Cas. 1915D 987, for there can be no difference so far as the legal principle is concerned in a case requiring the equipment and maintenance of a washroom than one requiring the erection of one; each rests upon the authority of the lawmaking body to require it to be done; hence we said in the original opinion in this ease that all questions had been disposed of in the Booth ease.
An examination of the law will disclose that the proviso to the section, which excuses the mine owner from furnishing soap and towels, could have but one inference, and that is that all other things essential to the equipment and "maintenance of the-washroom should be furnished by the mine owner. It is a fundamental rule in construction of statutes, that' where one thing is mentioned it is to the exclu*678sion of all others. Broom, Maxims (8th ed.) 650-664; State v. Patterson (1913), 181 Ind. 660, 664, 105 N. E. 228. It is equally true that where, as in this case, the statute excepts from the things to be furnished in the maintenance of the washroom— soap and towels — that all things necessary to its proper equipment and maintenance other than those mentioned in the exception, shall be furnished by the mining company. This is the only logical conclusion that can be deduced from the language of the statute. Broom, Maxims (8th ed.) 664-666.
The provision that the washroom shall be maintained by the company is no more in conflict with the Constitution than that part requiring that it should be built by it. The constitutionality of the act was determined in Booth v. State, supra.
The petition for rehearing is overruled.
Note. — Reported in 114 N. E. 406. Statutes requiring master, owner or operator to furnish washrooms or similar conveniences for employes, validity, Ann. Cas. 1915D 991; L. R. A. 1915B 420.